Case 1:20-cv-00247-DKW-KJM Document 88 Filed 11/16/20 Page 1 of 11            PageID #: 777




                     IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF HAWAI‘I


   MICHAEL DOYLE RUGGLES,                        Case No. 20-cv-00247-DKW-KJM

                 Plaintiff,                      ORDER GRANTING
                                                 DEFENDANTS’ MOTIONS TO
                                                 DISMISS
          v.

   GOVERNOR DAVID IGE,
   INDIVIDUALLY AND IN HIS
   OFFICIAL CAPACITY AS
   GOVERNOR OF THE
   STATE OF HAWAI`I, ET AL.,

                 Defendants.


         Plaintiff Michael Doyle Ruggles filed his original complaint on May 28,

   2020. On September 21, 2020, in response to several motions to dismiss, this

   Court dismissed that Complaint with partial leave to amend. After Ruggles filed a

   First Amended Complaint (“FAC”) on October 5, 2020, Defendants again moved

   to dismiss the claims against them. As discussed below, because Ruggles has

   failed to rectify the deficiencies in his original complaint, Defendants’ motions to

   dismiss are GRANTED, and the case is DISMISSED.

                               RELEVANT BACKGROUND

         Ruggles’ FAC, like his original complaint, establishes that he is a medical

   marijuana user who wishes to possess, grow, and distribute marijuana to others in a
Case 1:20-cv-00247-DKW-KJM Document 88 Filed 11/16/20 Page 2 of 11               PageID #: 778




   fashion similar to what the medical marijuana dispensaries are licensed to do under

   state law. Dkt. No. 70 at 6. Ruggles argues that Defendants’ collective

   participation in the medical marijuana dispensary program—writing and enforcing

   state marijuana possession and distribution laws, establishing the regulatory

   scheme for dispensaries, and operating the dispensaries themselves—constitutes a

   criminal enterprise. Id. at 11–20. As part of this enterprise, Defendants allegedly

   expended income derived from racketeering activities, conducted or participated in

   racketeering activities, and conspired to do the same. Id. Ruggles’ claimed

   injury as a result of these activities is hard to discern. It appears he is alleging

   Defendants commenced an unlawful asset forfeiture and prosecution action against

   him and harmed him generally by not allowing him to possess, grow and distribute

   medical marijuana in a manner similar to state-licensed dispensaries. Id. at 3–4,

   13, 17.

         Similar to his original complaint, the FAC asks the Court for a host of

   injunctive remedies: (1) ruling Hawai‘i’s Asset Forfeiture program unlawful; (2)

   ordering audits of certain county offices; (3) ordering state officials to promulgate

   regulations related to asset forfeiture and marijuana possession and distribution;

   and; (4) if the state cannot find a way to treat him like state-licensed dispensaries

   under current state medical marijuana laws, ruling Hawai‘i’s medical marijuana

   program unlawful. Id. at 13, 17, 20.


                                              2
Case 1:20-cv-00247-DKW-KJM Document 88 Filed 11/16/20 Page 3 of 11            PageID #: 779




         Between October 13 and 16, 2020, the following parties filed motions to

   dismiss:

              • Manoa Botanicals, LLC, Maui Wellness Group, LLC, TCG Retro

                 Market I, LLC, Pono Life Sciences Maui, LLC and Hawaiian Ethos,

                 LLC (the “Dispensary Defendants”), Dkt. Nos. 73, 75;

              • Ige, Connors, Espinda, Case, and Anderson (the “State Defendants”),

                 Dkt. No. 78; and

              • Roth and Ferreira (the “County Defendants” and, collectively with

                 the State Defendants, the “Government Defendants”), Dkt. No. 76.

         Defendants’ motions collectively argue that Ruggles once again fails to state

   a claim upon which relief may be granted because he fails to allege sufficient facts

   to support his only remaining claim based on the Racketeer Influenced and Corrupt

   Organizations Act (“RICO”). The motions have now been fully briefed. This

   Order follows.

                              STANDARD OF REVIEW

   I.    Motion to Dismiss Under Rule 12(b)(6)

         Rule 12(b)(6) authorizes the Court to dismiss a complaint that fails “to state

   a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). Rule

   12(b)(6) is read in conjunction with Rule 8(a), which requires “a short and plain

   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ.


                                             3
Case 1:20-cv-00247-DKW-KJM Document 88 Filed 11/16/20 Page 4 of 11                PageID #: 780




   P. 8(a)(2). Pursuant to Ashcroft v. Iqbal, “[t]o survive a motion to dismiss, a

   complaint must contain sufficient factual matter, accepted as true, to ‘state a claim

   to relief that is plausible on its face.’” 556 U.S. 662, 678 (2009) (quoting Bell Atl.

   Corp. v. Twombly, 550 U.S. 544, 570 (2007)). In addition, “the tenet that a court

   must accept as true all of the allegations contained in a complaint is inapplicable to

   legal conclusions.” Id.

         Accordingly, “[t]hreadbare recitals of the elements of a cause of action,

   supported by mere conclusory statements, do not suffice.” Id. (citing Twombly,

   550 U.S. at 555). Rather, “[a] claim has facial plausibility when the plaintiff

   pleads factual content that allows the court to draw the reasonable inference that

   the defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S.

   at 556). Factual allegations that only permit the court to infer “the mere

   possibility of misconduct” do not show that the pleader is entitled to relief as

   required by Rule 8(a)(2). Id. at 679.

  II.    Pro Se Status

         The Court liberally construes a pro se litigant’s filings. See Erickson v.

   Pardus, 551 U.S. 89, 94 (2007) (citing Estelle v. Gamble, 429 U.S. 97, 106

   (1976)). “Unless it is absolutely clear that no amendment can cure the defect . . . a

   pro se litigant is entitled to notice of the complaint’s deficiencies and an

   opportunity to amend prior to dismissal of the action.” Lucas v. Dep’t of Corr., 66


                                              4
Case 1:20-cv-00247-DKW-KJM Document 88 Filed 11/16/20 Page 5 of 11                     PageID #: 781




   F.3d 245, 248 (9th Cir. 1995); see also Crowley v. Bannister, 734 F.3d 967, 977–

   78 (9th Cir. 2013). However, the Court cannot act as counsel for a pro se litigant,

   such as by supplying the essential elements of a claim, Pliler v. Ford, 542 U.S.

   225, 231 (2004); Ivey v. Bd. of Regents of Univ. of Alaska, 673 F.2d 266, 268 (9th

   Cir. 1982), and may deny leave to amend where amendment would be futile, see,

   e.g., Leadsinger, Inc. v. BMG Music Pub., 512 F.3d 522, 532 (9th Cir. 2008).

                                          DISCUSSION

          In the FAC, Ruggles claims Defendants injured his business or property by

   violating Section 1962 of RICO. Dkt. No. 70. Specifically, Ruggles advances

   three counts: (1) the Government Defendants expended income derived from

   racketeering activities in violation of Section 1962(a); (2) all Defendants

   conducted or participated in racketeering activities in violation of Section 1962(c);1

   and (3) the Government Defendants conspired to violate Sections 1962(a), (b), or

   (c). Dkt. No. 70 at 11–20. As discussed below, Ruggles fails to state a plausible

   claim under any count.

   I.     Racketeering Activity (Counts I and II)

          To make out a civil RICO claim under Section1962(c), a plaintiff must plead

   “(1) conduct (2) of an enterprise (3) through a pattern (4) of racketeering activity

   (known as ‘predicate acts’) (5) causing injury to plaintiff's business or property.”


   1
    It appears this is the only count Ruggles brings against the Dispensary Defendants. See Dkt. 70
   at 11, 18.
                                                  5
Case 1:20-cv-00247-DKW-KJM Document 88 Filed 11/16/20 Page 6 of 11                      PageID #: 782




   Living Designs, Inc. v. E.I. Dupont de Nemours & Co., 431 F.3d 353, 361 (9th Cir.

   2005) (citations and internal quotation marks omitted); see also 18 U.S.C.

   §1964(c). Ruggles fails to allege facts to support each of these elements. Most

   pointedly, he fails to plead facts that would “allow[] the court to draw the

   reasonable inference” that any Defendant engaged in any racketeering activity.

   See Iqbal, 556 U.S. at 678 (citation omitted).2

          Racketeering activity is, in essence, “any act ‘chargeable’ under several

   generically described state criminal laws, any act ‘indictable’ under numerous

   specific federal criminal provisions, including mail and wire fraud, and any

   ‘offense’ involving bankruptcy or securities fraud or drug-related activities that is

   ‘punishable’ under federal law.” Sedima, S.P.R.L. v. Imrex Co., 473 U.S. 479,

   481–82 (1985) (citing 18 U.S.C. § 1961(1)). In dismissing Ruggles’ original

   complaint, the Court further explained:

          Despite Plaintiff’s repeated use of the word “racketeering” in his Complaint,
          the conduct he alleges the Government Defendants engaged in is the passage
          and enforcement of laws aimed at regulating the acquisition, possession, use,
          and distribution of marijuana . . . The creation and enforcement of statutes
          and administrative rules—even those that may later be found
          unconstitutional—do not constitute predicate acts upon which a RICO claim
          may rest. See 18 U.S.C. §§ 1961(1), 1962.


   2
    Because failure to satisfy this element alone sinks Ruggles’ Section 1962(c) claim, analysis of
   the other elements is unnecessary. See Living Designs, Inc., 431 F.3d at 361. The Court notes,
   however, that Ruggles has also failed to properly allege Defendants acted as part of an
   “enterprise,”—his allegations in this regard amount to no more than legal conclusions. See, e.g.,
   Dkt. No. 70 at 10 (“Defendants actions . . . comprise an ongoing conspiracy enterprise”), 14
   (“Defendants are associated with the enterprise by long time participation”).
                                                  6
Case 1:20-cv-00247-DKW-KJM Document 88 Filed 11/16/20 Page 7 of 11            PageID #: 783




   Dkt. No. 69 at 7–8. It appears Ruggles has not heeded this message because the

   FAC suffers from precisely the same defect.

         One cannot understand the activities Ruggles alleges the Government

   Defendants engaged in as anything other than government officials lawfully

   exercising the authority inherent in their offices. See e.g., Dkt. No. 70 at 10

   (creating a medical marijuana distribution program that treats dispensaries different

   from medical marijuana patients); 11–12 (enforcing the state’s Asset Forfeiture

   Program); 14 (prosecuting Ruggles for allegedly unlawfully distributing medical

   marijuana); 15 (conducting a sting operation to uncover unlawful distribution of

   medical marijuana); 16 (determining who may distribute medical marijuana under

   state law). Simply put, government officials exercising their lawful authority to

   create and execute state laws does not, and cannot, constitute racketeering activity.

   See 18 U.S.C. § 1961(1). Ruggles’ claims that the Government Defendants

   expended income derived from racketeering activity in violation of Section

   1962(a) fail for similar reasons. See Dkt. No. 70 at 11–14. The income Ruggles

   alleges the Government Defendants expended was derived from the execution of

   the state’s Asset Forfeiture Program and federal grants for law enforcement

   activities. Id. at 11–14. There is nothing unlawful or even untoward in

   government officials lawfully exercising the authority inherent in their offices to

   enforce state laws and receiving grants that assist them in doing so. And because


                                             7
Case 1:20-cv-00247-DKW-KJM Document 88 Filed 11/16/20 Page 8 of 11                     PageID #: 784




   the Court cannot reasonably infer racketeering activities occurred, it cannot

   reasonably infer any Defendant unlawfully expended income derived from such

   activities. See 18 U.S.C. § 1962(a). Thus, all Count I and II claims against the

   Government Defendants must be DISMISSED.3

          The FAC also fails to allege facts supporting a conclusion that the

   Dispensary Defendants engaged in any racketeering activity. The following is the

   extent of the conduct Ruggles alleges the Dispensary Defendants engaged in: (1)

   they can transfer marijuana to patients and caregivers in greater amounts than

   home-growers, (2) they sell medical marijuana to patients; and (3) they can grow

   more and larger marijuana plants than medical marijuana patients. Dkt. No. 16–

   19. As the Dispensary Defendants point out, Dkt. No. 75 at 11, these activities,

   just like those alleged in Ruggles’ original complaint, “amount to little more than a

   recitation of [the Dispensary Defendants’] status as licensed medical marijuana

   dispensaries under Hawai‘i law.” Dkt. No. 69 at 8. In other words, Ruggles is

   alleging only that the Dispensary Defendants are acting in compliance with state

   medical marijuana laws. Such conduct does not, and cannot, constitute



   3
    The State Defendants are correct, Dkt. No. 78-1 at 4–6, that all RICO claims in the FAC against
   the Government Defendants could also be dismissed because claims against government officials
   for official conduct amounts to claims against the government itself, Melendres v. Arpaio, 784
   F.3d 1254, 1260 (9th Cir. 2015) (citation omitted), and RICO claims against the government fail
   as a matter of law. Pedrina v. Chun, 97 F.3d 1296, 1300 (9th Cir. 1996) (citation omitted). In
   fact, such claims were already dismissed by this Court. Dkt. No 69 at 6–7; see also Ruggles v.
   Governor David Ige, etc., et al., 2017 WL 427498, at *5 (D. Haw. 2017) (dismissing similar
   claims on the same grounds).
                                                  8
Case 1:20-cv-00247-DKW-KJM Document 88 Filed 11/16/20 Page 9 of 11              PageID #: 785




   racketeering activity and, thus, all Count II claims—the only claims against the

   Dispensary Defendants—must be DISMISSED.

   II.   Conspiracy (Count III)

         In Count III, Ruggles alleges the Government Defendants conspired to

   violate Sections 1962(a), (b), or (c) of the RICO statute. Dkt. No. 70 at 10, 18–20.

   Ruggles claims, “Defendants have intentionally conspired and agreed to directly

   and indirectly use or invest income (unreported profits from administrative

   forfeitures) that is derived from a pattern of racketeering activity in an interstate

   enterprise (threats and extortion, armed robbery of patient’s medicine).” Id. at 19.

   This amounts to a “[t]hreadbare recital[] of the elements of a cause of action,

   supported by mere conclusory statements.” See Iqbal, 556 U.S. at 678 (citing

   Twombly, 550 U.S. at 555). That is, as the County Defendants argue, Dkt. No. 76-

   2 at 9, Ruggles alleges no facts to support a conclusion Defendants so conspired.

         Notably, nowhere does Ruggles allege facts to support finding an agreement

   between Defendants to engage in unlawful activity—a baseline requirement in

   alleging conspiracy—to support his claim. See Salinas v. United States, 522 U.S.

   52, 63–64 (1997) (explaining general elements of conspiracy apply to Section

   1962(d)); see also United States v. Fiander, 547 F.3d 1036, 1040–1043 (9th Cir.

   2008). In what has become the signature of Ruggles’ filings, Count III recites

   only the activities of government officials lawfully exercising the authority


                                              9
Case 1:20-cv-00247-DKW-KJM Document 88 Filed 11/16/20 Page 10 of 11                       PageID #:
                                    786



 inherent in their offices. See, e.g., Dkt. No. 70 at 18 (“Defendant Ige has not

 vetoed or complained about or requested changes” to Hawai‘i’s medical marijuana

 laws); id. at 18–19 (Government Defendants promulgated regulations and executed

 Hawai‘i’s medical marijuana laws); id. at 19 (County Defendants revoked

 Ruggles’ medical marijuana card in conjunction with prosecution for alleged

 illegal medical marijuana distribution).

        Because Ruggles fails to plead facts allowing this Court to reasonably infer

 Defendants conspired to violate Sections 1962(a), (b), or (c) of the RICO statute,

 his Count III claims must be DISMISSED.

                                        CONCLUSION

        Ruggles’ “RICO claims” are not RICO claims at all. They are a way of

 grasping at straws that do not exist; that is, Ruggles is searching in vain for a legal

 mechanism to get this Court to force his state government to change state laws

 with which he disagrees.4 Rarely, if ever, is that the proper role of this Court and,

 certainly, it is not so here.

        Defendants’ motions to dismiss, Dkt. Nos. 73, 75, 76, and 78, are

 GRANTED. Accordingly, all claims in Plaintiff’s FAC, Dkt. No. 70, are




 4
  Ruggles all but admits this. See Dkt. No. 80 at 11 (requesting the Court order the State
 Defendants to “draft administrative rules allowing the medical [marijuana] patients [like himself]
 and caregivers to transfer excess [marijuana] and paraphernalia between themselves” in a manner
 only legally permitted by dispensaries).
                                                10
Case 1:20-cv-00247-DKW-KJM Document 88 Filed 11/16/20 Page 11 of 11                     PageID #:
                                    787



 DISMISSED.5 Because Ruggles was provided “notice of the complaint’s

 deficiencies and an opportunity to amend prior to dismissal of the action,” Lucas,

 66 F.3d at 248, and has failed to correct those deficiencies, this dismissal is WITH

 PREJUDICE.



          IT IS SO ORDERED.

          Dated: November 16, 2020 at Honolulu, Hawai‘i.




     Michael Doyle Ruggles v. Governor David Ige, Individually and in his Official
     Capacity as Governor of the State of Hawai’i, et al.; Civil No. 20-00247-DKW-
     KJM; ORDER GRANTING DEFENDANTS’ MOTIONS TO DISMISS

 5
  Though several defendants did not file motions to dismiss, the claims against them are
 nonetheless dismissed for the same reasons set forth above. See Seismic Reservoir 2020, Inc. v.
 Paulsson, 785 F.3d 330, 335 (9th Cir. 2015) (citations omitted). The Court notified Ruggles of
 this possibility when it granted leave to amend. Dkt. No. 69.
                                               11
